                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 RYAN J. GILLIAM-NAULT,                          )
                                                 )
             Plaintiff,                          )          Case No. 18-cv-4991
                                                 )
        v.                                       )          Judge Robert M. Dow, Jr.
                                                 )
 MIDVEST TRANSPORT                               )
 CORPORATION; et al.,                            )
                                                 )
          Defendants.                            )
 ____________________                            )
                                                 )
 SENTRY INSURANCE A MUTUAL                       )
 COMPANY,                                        )
                                                 )
             Plaintiff-Intervenor,               )
                                                 )
        v.                                       )
                                                 )
 MIDVEST TRANSPORT                               )
 CORPORATION; et al.,                            )
                                                 )
             Defendants.                         )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Ryan Gilliam-Nault and Intervening Plaintiff Sentry Insurance seek to hold

Defendant Midvest Transport Corporation, among others, liable for the injuries Gilliam-Nault

suffered in a car accident allegedly caused by Midvest’s negligence and that of one of its drivers,

Bakari Lambert. Currently before the Court are (1) Midvest’s motion to dismiss [25] Count V of

the complaint [1] and (2) Midvest’s motion to dismiss [53] Count V of the intervenor complaint

[50], both pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons explained below,

the Court grants both motions [25; 53] which the Court concludes are properly construed as

motions for judgment on the pleadings under Rule 12(c). Count V of both the complaint and
intervenor complaint are dismissed with prejudice. However, both Gilliam-Nault and Sentry may

file motions for reconsideration should later developments call into doubt Midvest’s susceptibility

to respondeat superior liability. The case is set for further status on June 4, 2019, at 9:00 a.m.

    I.   Background 1

         Gilliam-Nault alleges that on July 21, 2016, he was injured in a motor vehicle accident

involving a semi-tractor driven by Bakari Lambert, one of Midvest’s employees. [1, ¶¶ 9–11, 14–

15.] He asserts that Lambert’s and Midvest’s respective negligence caused the accident. [Id. ¶¶

16–17.] Consequently, Plaintiff filed the instant lawsuit against Midvest, Lambert, and the owners

of the semi-trailer involved in the accident on July 20, 2018. See generally [1]. The complaint

contains five counts seeking relief from various defendants on several different theories. Of

particular relevance here, Count I asserts that Midvest was negligent and is jointly and severally

liable for Lambert’s negligence. See [id. ¶¶ 9–19]. By contrast, Count V seeks to hold Midvest

liable for negligently hiring, training, supervising, and retaining Lambert as a driver. See [id. ¶¶

56–62].

         On October 29, 2018, Midvest filed its answer. 2 [23.] In its answer, Midvest admitted that

it owned the semi-tractor involved in the accident on July 21, 2016, and that the truck was being

driven by one of its employees, Lambert. [Id. ¶ 11.] Simultaneously, Midvest filed the instant

motion seeking dismissal of Count V of the complaint [1] under Federal Rule of Civil Procedure

12(b)(6). See generally [25]. Shortly thereafter, Sentry Insurance, which paid a worker’s



1
   In resolving the motion under Rule 12(c), the Court assumes the truth of the well-pleaded factual allegations in
Gilliam-Nault’s and Sentry’s pleadings, though not their legal conclusions, and draws all reasonable inferences in
their favor. See Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014); United States v. 416.81 Acres
of Land, 514 F.2d 627, 631 (7th Cir. 1975). The facts are set forth as favorably to those parties as those materials
allow. See Meade v. Moraine Valley Cmty. Coll., 770 F.3d 680, 682 (7th Cir. 2014).
2
  Given Midvest’s answers [23, 52] to both complaints appear to be essentially identical, the Court cites only to
Midvest’s initial answer to Gilliam-Nault’s complaint [23].

                                                         2
compensation claim filed by Gilliam-Nault, moved to intervene seeking to recover those funds

from Defendants. [46.] The Court approved the unopposed motion, and Sentry subsequently filed

its own complaint (“the intervenor complaint”)—asserting identical claims to those of Plaintiff—

against all Defendants on April 16, 2019. See [49; 50]. Shortly thereafter, Midvest filed an answer

to the intervenor complaint [52], and an identical motion to dismiss Count V of that complaint.

[53] On May 15, 2019, during a hearing on that motion, Sentry acknowledged that the Court’s

resolution of [25] would resolve [53] as well as given the claims and defenses are identical. Thus,

the Court now resolves both motions [25; 53].

 II.   Standard

       The Seventh Circuit has recognized that “‘[a] motion to dismiss made after the filing of an

answer serves the same function as a motion for judgment on the pleadings and may be regarded

as one.’” Saunders-El v. Rohde, 778 F.3d 556, 559 (7th Cir. 2015) (quoting Schy v. Susquehanna

Corp., 419 F.2d 1112, 1115 (7th Cir. 1970). Thus, although Midvest has moved to dismiss Count

V of both complaints under Federal Rule of Civil Procedure 12(b)(6) [25; 53], because the motions

require the Court to take into consideration the admissions in Midvest’s answers and were filed

with the answers, the Court construes both motions as motions for judgment on the pleadings under

Rule 12(c). See Forseth v. Vill. of Sussex, 199 F.3d 363, 368 n.6 (7th Cir. 2000) (noting that where

a defendant has filed an answer and then moves to dismiss a claim, the motion is properly construed

as motion under Rule 12(c)).

       “A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure is governed by the same standards as a motion to dismiss for failure to state a claim

under Rule 12(b)(6).” Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014); see

also Gill v. City of Milwaukee, 850 F.3d 335, 339 (7th Cir. 2017) (same). “Accordingly, a court



                                                 3
may grant a Rule 12(c) motion only where it is clear from the pleadings that the plaintiffs will be

unable to maintain their cause of action in light of the facts presented.” Laverty v. Smith &

Nephew, Inc., 197 F. Supp. 3d 1026, 1029 (N.D. Ill. 2016). “[I]f it appears that discovery is

necessary to fairly resolve a claim on the merits, then the motion for judgment on the pleadings

must be denied.” Federal Deposit Ins. Corp. v. FBOP Corp., 252 F. Supp. 3d 664, 672 (N.D. Ill.

2017).

III.     Analysis

         Midvest argues that the Court must dismiss Count V of both complaints because plaintiffs

may not pursue a claim for negligent hiring, training, supervision, and retention of an employee

once a defendant concedes that it would be liable for the employee’s negligence under a respondeat

superior theory. Because “state law provides the substantive law in a diversity action,” Maroules

v. Jumbo, Inc., 452 F.3d 639, 645 (7th Cir. 2006), the Court must look to Illinois negligence law.

Under Illinois law, “once an employer admits responsibility under respondeat superior, a plaintiff

may not proceed against the employer on a theory of negligent hiring, negligent retention[,] or

negligent entrustment.” Gant v. L.U. Transp., Inc., 770 N.E.2d 1155, 1160 (Ill. App. Ct. 2002)

(citing Ledesma v. Cannonball, Inc., 538 N.E.2d 655 (Ill. App. Ct. 1989), and Neff v. Davenport

Packing Co., 268 N.E.2d 574 (Ill. App. Ct. 1971)). Despite Plaintiff’s assertion that Gant is

distinguishable because it only addressed hiring and retention, courts in this district have

consistently extended Gant’s holding to claims asserting negligent training and supervision as

well. See Meyer v. A & A Logistics, Inc., 2014 WL 3687313, at *3 (N.D. Ill. July 24, 2014)

(explicitly holding that Gant extends to negligent training and supervision claims); see also

Johnson v. First Student, Inc., 2018 WL 5013918, at *1 (N.D. Ill. Oct. 16, 2018) (agreeing with

and following Meyer); C.R. England. Inc. v. Abdi, No. 3:17-cv-50152, ECF No. 39 (Aug. 28, 2017)



                                                4
(applying Gant to claims for negligent entrustment, failure to train and supervise, and negligent

hiring). Seeing no reason to divert from that precedent, the Court turns to the facts of this case.

       Here, as noted above, Midvest admitted in both answers that (1) it owned the 2005 Volvo

Semi-tractor involved in the accident on July 21, 2016; (2) the truck was being operated by

Lambert, and (3) Lambert was an employee/driver of Midvest. [23, ¶ 11; 52, ¶ 11.] Under Illinois

law, an employer may be subjected to liability under respondeat superior if the employee’s

conduct (1) is of the kind he is employed to perform; (2) occurs substantially within the authorized

time and space limits; and (3) it is actuated, at least in part, by a purpose to serve the master. Pyne

v. Witmer, 543 N.E.2d 1304, 1308 (Ill. 1989) (citing Restatement (Second) of Agency § 228

(1958)). Based on Midvest’s admissions listed above, it would be subject to respondeat superior

liability if Lambert was in fact negligent. And, even if Midvest later attempted to retract those

admissions, judicial estoppel would apply. See Zedner v. United States, 547 U.S. 489, 504 (2006)

(noting judicial estoppel precludes a party from abandoning positions after they have prevailed on

them in earlier litigation). In short, Midvest has admitted to vicarious liability for any negligence

Lambert is found to have committed, which forecloses Count V of both complaints.

       While Plaintiff argues National Railroad Passenger Corp. v. Terracon Consultants, Inc.,

13 N.E.3d 834 (Ill. App. Ct. 2014), supports the opposite conclusion, at least one judge in this

district has explicitly rejected the notion that Terracon applies in cases such as this one where a

defendant has admitted to potential liability under a respondeat superior theory. See, e.g.,

Johnson, 2018 WL 5013918, at *2 (noting that negligent training and supervision cases are treated

the same as negligent hiring and retention cases and refusing to apply Terracon). Furthermore,

Terracon itself distinguished Gant. In contrast to Gant, where the defendant had admitted it would

be liable for its employee’s action, the Terracon defendant had not admitted it would be subject to



                                                  5
such liability and had actually been held to be immune to respondeat superior liability. Terracon,

13 N.E.3d at 840. For these reasons, the Court concludes that Terracon is inapposite. Finally,

Plaintiff’s allegation that Midvest’s negligence itself contributed to the accident, see [32, at 3

(asserting that Plaintiff has alleged that Midvest negligently failed to meet Federal Motor Safety

Regulations)], remains viable through Plaintiff’s negligence claim against Midvest itself, see [1,

¶¶ 9–19]. Thus, the Court must grant Midvest’s motions to dismiss [25; 53] Count V of both the

complaint and intervenor complaint.

IV.    Conclusion

       For the reasons explained above, the Court grants Midvest’s motions [25; 53]. Count V of

both the complaint [1] and intervenor complaint [50] are dismissed with prejudice. However, both

Gilliam-Nault and Sentry may file motions for reconsideration should later developments call into

doubt Midvest’s susceptibility to respondeat superior liability. The case is set for further status

on June 4, 2019, at 9:00 a.m.



Dated: May 22, 2019                                  __________________________________
                                                     Robert M. Dow, Jr.
                                                     United States District Judge




                                                6
